Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11 May 2022.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second straps extending from the first and second edges of the panel “along said inner face of said panel”, as set forth in claims 1 and 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundu (FR 3036323) in view of Curry (2017/0015160). Brundu shows a traction enhancing device having all of the features as set forth in the above claims, except as noted below.
	Per claim 1, Figures 1A-1C of Brundu shows a traction enhancing device having a resiliently bendable panel 1 with an inner face (generally at 6) that conforms to the circumference of a tire coupled to the rim of a vehicle wheel. A plurality of spikes 5 extend from the outer face of the panel 1. A plurality of first straps 3 are coupled to and extending from a first edge of the panel 1 and along the inner face 6 of the panel 1, with a plurality of first couplers 4 attached to the distal end of the first straps 3. 
	Per claim 2, the panel 1 is rectangular.
	Per claim 3, the panel 1 is formed from an elastomer. 
	Per claim 7, the spikes 5 may be formed from metal. 
	Per claim 12, the first couplers 4 a hook and loop fastener.	
	Claim 13 is merely a combination of claims 1-12, and thus Brundu as modified by Curry meets the limitations of this claim as set forth above.
	Regarding claims 1 and 10, Brundu does not show a second set of straps on the panel. Curry teaches the use of a traction enhancing device 100 having a resiliently bendable panel 102 with an inner face that conforms to the circumference of a tire T coupled to the rim of a vehicle wheel (incorrectly described as vehicle rim R). A plurality of spikes 106 extend from the outer face of the panel 102. A plurality of first straps 104 are coupled to and extending from a first edge of the panel 102, with a plurality of first couplers attached to the distal end of the first straps 104. A plurality of second straps 104 are configured in the same manner as the first straps 104, with the first and second couplers being complementary to each other to secure the panel 102 to the tire T. therefore, it would have been obvious to one of ordinary skill in the art to provide a second set of straps to Brundu, as a simple multiplication of parts to further secure the traction device to the wheel.
	Regarding claims 4-6,  Brundu does not disclose the specific type of rubber that forms the panel. Curry teaches that the panel 100 is formed of rubber, which may include unsaturated or saturated rubbers, or silicone rubber (see paragraph [0050]). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the panel of Brundu from the rubber types disclosed by Curry, dependent upon the desired chemical and physical properties (such as wear resistance, flexibility, etc.), and availability and cost.
	Regarding claim 8, Brundu does not disclose the spikes being formed from a thermosetting plastic. Curry teaches the use of a thermosetting plastic for forming traction spikes (paragraph [0045]). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the spikes of Brundu from the material disclosed by Curry, dependent upon the desired chemical and physical properties (such as wear resistance, flexibility, etc.), and availability and cost.
	Regarding claim 9, Brundu does not disclose that the first and second straps may comprise nylon. Curry teaches the use of straps made of such material (paragraph [0048]). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the straps of Brundu from the material disclosed by Curry, dependent upon the desired chemical and physical properties (such as wear resistance, flexibility, etc.), and availability and cost.
	Regarding claim 11,  Brundu does not show the first and second couplers may be a ratchet fastener. Curry teaches the use of such a coupler (paragraph [0047]). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the couplers of Brundu as ratchet fasteners, as a substitute equivalent fastener type well-known in the traction device art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617